Title: To George Washington from Edmund Randolph, 8 August 1785
From: Randolph, Edmund
To: Washington, George



Dear sir
The rocks August 8. 1785.

Being so near you, as I understand myself to be, I should certainly have endeavoured to pay my respects to you today in person, were it not for the fatigue, which I have lately undergone in travelling hither.

A business, similar to that, in which you are now engaged, will oblige me to return to Richmond by the 20th instant. The subscribers to the opening of James river are then to meet. I was desired by several of them to learn, if possible, whether you would have any objection to be our president. It is not expected, that you should undertake any troublesome part; but we wish to be considered, as having your particular patronage.
I hope that before this you are well prepared against your adversaries at Fort Pitt. If I can do anything farther on my return, I beg you to command me. I am Dear sir with the sincerest regard yr obliged friend & serv:

Edmd Randolph

